DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/12/2019, 7/7/2020, and 8/3/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
“determining means adapted to determine at least one of whether a correct cartridge has been loaded into the cartridge container and whether the cartridge container is in the closed position without having a cartridge loaded therein” in claim 8
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an extraction mechanism adapted to cause an extraction of the skin needle from the cartridge piercing system” in claim 15
“lock mechanism adapted to prevent the cartridge container from being moved from the closed position to the load position” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
See par. [0059] and [0061] for the determining means
See par. [0060] for the lock mechanism
See par. [0066] for the extraction mechanism
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 8, there is no antecedent basis for “the holding mechanism”.  
In regard to claim 9, “optionally” before the last clause renders the claim indefinite because it is unclear if the last clause is a requirement for the claim because of the conditional nature of the word “optionally”.  For the purposes of the instant office action, the final clause is interpreted as not being a requirement for the claim.  The examiner suggests deleting the word “optionally”.
In regard to claim 11, there is no antecedent basis for “the holding mechanism”.
Dependent claims are rejected by virtue of their dependency on the rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedersen et al. (US 2013/0211330; hereafter Pedersen).
In regard to claim 1, Pedersen discloses a piercing mechanism (see Figures 1-6b) for piercing a cartridge (600), comprising a cartridge container (300) adapted to receive and hold a cartridge (600) and allow a movement of the cartridge (600) from a start position (Figure 2a) via a piercing state (Figure 4a) to an end position (Figure 6a), the cartridge (600) comprising a septum (620) covering a dispensing port (610) and a piston (630) adapted to be moved from a proximal position (Figure 2a) along an axial direction of the cartridge (600) to a distal position (Figure 6a); a hollow needle (510, 520) having a distal end (510) and a proximal end (520), the hollow needle (510, 520) being immovably fixed in the piercing mechanism and adapted to pierce the septum (620) with the proximal end (520) when the cartridge (600) is moved from the start position (Figure 2a) via the piercing state (Figure 4a) to the end position (Figure 6a); a plunger (310) adapted to cause the movement of the piston (630) when the plunger (310) is moved from a first position (Figures 2a) to a second position (Figure 5a), wherein the second position is closer to the hollow needle (510, 520) than the first position (compare Figures 2a and 5a; distance from defined plunger to defined needle is smaller in the defined second position); and a spring mechanism (340) adapted to be compressed by the movement of the cartridge (600) from the start position (Figure 2a) to the end position (Figure 6a) (see the spring compress between these figures at Figures 3a, 4a, etc), wherein the spring mechanism (340) is adapted to protrude with regard to the proximal end (520) of the hollow needle (510, 520) when the plunger (310) is in the first position (Figure 2a) (the spring 340 is protruding from the proximal end of the needle in Figure 2a).
In regard to claim 2, Pedersen discloses wherein the spring mechanism (340) comprises a coil spring (340 is clearly shown as a coil spring) which at least partially surrounds the hollow needle (510, 520) (see at least Figure 2a), wherein a distal end of the coil spring is immovably fixed in the piercing mechanism (both ends of the coil spring are fixed within the needle shield).
In regard to claim 3, Pedersen discloses the piercing mechanism comprises a stopping member (374, 375) which is adapted to stop the movement of the cartridge (600) at the end position (Figure 6a).
In regard to claim 4, Pedersen discloses wherein the plunger (310) is adapted to cause a movement of the piston (630) from the proximal position (Figure 2a) in a distal direction thereby causing a movement of the cartridge (600) from the start position (Figure 2a) to the end position (Figure 6a) and a compression of the spring mechanism (340) (see transition of device between Figures 2a-6a).
In regard to claim 5, Pedersen discloses wherein the plunger (310) is adapted, after the cartridge (600) has reached the piercing state (Figure 4a), to cause a further movement of the piston (630) to the distal position (Figure 5a), thereby causing a movement of the cartridge (600) via the piercing state to the end position (Figure 6a) and a further compression of the spring mechanism (340) (the spring 340 compresses more from the initial penetration of the septum through the complete penetration of the septum).
In regard to claim 6, Pedersen discloses wherein the proximal end (520) of the hollow needle (510, 520) is adapted to protrude from the spring mechanism (340) when the plunger (310) is in the second position (Figure 5a; the needle is protruding in the proximal direction).
In regard to claim 7, Pedersen discloses further comprising a connecting tube (501) having two ends, wherein the connecting tube (501) is connected at one of its ends to the distal end of the hollow needle (520), the connecting tube (501) being adapted to provide a fluid path between the hollow needle (520) and a skin needle (510) (note: the interpretation of the hollow needle and skin needle is slightly altered for this claim; the needle hub 501 connects both needles).
In regard to claim 12, Pedersen discloses further comprising a motor (330) adapted to cause the movement of the plunger (310) from the first position (Figure 2a) to the second position (Figure 5a).
In regard to claim 13, Pedersen discloses further comprising a spring guide (370) having a curved shape (internal surface is a cylindrical); and a slinky spring (330; a slinky spring is interpreted as a coil spring) adapted to be moved in the spring guide (370), wherein the plunger (310) is provided at one end of the slinky spring (330) (see any of the figures).
In regard to claim 14, Pedersen discloses a cartridge piercing system (see rejection for claim 1), comprising the piercing mechanism according to claim 1; and a cartridge (600).
In regard to claim 15, Pedersen discloses comprising a skin needle (510) adapted to be injected into a human or animal body (for the interpretation of claim 15, the skin needle is interpreted as 510 and the hollow needle is interpreted as 520); and an extraction mechanism (515) adapted to cause an extraction of the skin needle (510) from the cartridge piercing system (see par. [0098]), wherein the piercing mechanism is adapted to cause the piercing of the septum (620) with the proximal end (521) of the hollow needle (520) after the skin needle (510) has been caused to be extracted from the cartridge piercing system (100) or simultaneously with the extraction of the skin needle (510) from the cartridge piercing system (100).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen in view of Hamano et al. (US 2007/0076067; hereafter Hamano).
Pedersen discloses all of the limitations recited in claim 1 but fails to expressly disclose determining means adapted to determine at least one of whether a correct cartridge has been loaded into the cartridge container and whether the cartridge container is in the closed position without having a cartridge loaded therein.
In a similar art, Hamano discloses an ejection apparatus for ejecting droplets of liquid includes a loading portion, a reader, and a judging unit.  The loading portion detachably loads therein a liquid cartridge container for containing liquid, and a liquid ejection cartridge having an ejecting portion for ejecting liquid separately, or as a combined kit.  The reader reads information attached to at least one of the liquid cartridge container and the liquid ejection cartridge.  The judging unit judges, based on the information read by the reader, whether each of the liquid cartridge container and the liquid ejection cartridge loaded in the loading portion is appropriate, or whether a combination of the liquid cartridge container and the liquid ejection cartridge is a predetermined combination.  The ejection apparatus allows a user to relatively readily and accurately carry out ejection of appropriate liquid by an appropriate ejection unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pedersen with the judging unit (equivalent to the determining means) of Hamano in order to provide a delivery device that ensured delivery of the proper drugs and reduced the chances of user error.
	In regard to claim 9, Pedersen discloses all of the limitations recited in claim 1 but fails to expressly disclose a lock mechanism adapted to prevent the cartridge container from being moved from the closed position to the load position.  
In a similar art, Hamano discloses an ejection apparatus for ejecting droplets of liquid includes a loading portion, a reader, and a judging unit.  Hamano further discloses a lock mechanism (5) to prevent the cartridge container from being moved from the closed position to the load position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pedersen with the lock mechanism of Hamano in order to provide a means for preventing the unwanted transition from the closed position to the load position.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783